Citation Nr: 0705944	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  06-17 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly compensation based on the 
veteran's spouse's need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from October 1942 to July 
1947.  The veteran was a prisoner of war of the German 
Government from July 16, 1944, to May 10, 1945.  

In January 2005, the Detroit, Michigan, Regional Office (RO) 
denied special monthly compensation based on the veteran's 
spouse's need for regular aid and attendance.  The veteran 
was informed in writing of the adverse decision and his 
appellate rights in January 2005.  The veteran did not submit 
a notice of disagreement with the decision.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO decision which 
denied special monthly compensation based on the veteran's 
spouse's need for regular aid and attendance.  In December 
2006, the veteran submitted a Motion to Advance on the 
Docket.  In February 2007, the Board granted the veteran's 
motion.  


FINDING OF FACT

The veteran's spouse has not been objectively shown to be 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less in both eyes or concentric contraction of 
the visual field to 5 degrees or less; to be a patient in a 
nursing home; or to require regular aid and attendance.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
veteran's spouse's need for regular aid and attendance have 
not been met.  38 U.S.C.A. §§ 1115(1)(E), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 
3.351(a)(2), 3.352(a) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim, the Board 
observes that the RO issued an undated VCAA notice and VCAA 
notices dated in March 2006 and April 2006 to the veteran 
which informed him of the evidence generally needed to 
support a claim of entitlement to special monthly 
compensation based on the veteran's spouse's need for regular 
aid and attendance and the assignment of an evaluation and 
effective date of an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim.  Such notice effectively 
informed him of the need to submit any relevant evidence in 
his possession.  

The VA has attempted to secure all relevant documentation.  
All relevant facts have been developed to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  

Notwithstanding any deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as the 
preponderance of the evidence is against the veteran's claim 
and the notice deficiencies are thus rendered moot.  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  


II.  Special Monthly Compensation

Additional compensation is provided to a veteran whose spouse 
is in need of 


regular aid and attendance.  A veteran's spouse will be 
considered in need of regular aid and attendance if he or she 
is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less in both eyes or concentric 
contraction of the visual field to 5 degrees or less; is a 
patient in a nursing home because of mental or physical 
incapacity; or a factual need for aid and attendance under 
the criteria set forth in 38 C.F.R. § 3.352(a) is 
established.  38 U.S.C.A. § 1115(1)(E) (West 2002); 38 C.F.R. 
§ 3.351 (2006).  

The provisions of 38 C.F.R. § 3.352(a) direct that:

Basic criteria for regular aid and 
attendance and permanently bedridden.  
The following will be accorded 
consideration in determining the need for 
regular aid and attendance 
(§ 3.351(c)(3): inability of claimant to 
dress or undress himself (herself), or to 
keep himself (herself) ordinarily clean 
and presentable; frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of 
the particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back, etc.); inability of claimant to 
feed himself (herself) through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his or her 
daily environment.  "Bedridden" will be a 
proper basis for the determination.  For 
the purpose of this paragraph "bedridden" 
will be that condition which, through its 
essential character, actually requires 
that the claimant remain in bed. The fact 
that claimant has voluntarily taken to 
bed or that a physician has prescribed 
rest in bed for the greater or lesser 
part of the day to promote convalescence 
or cure will not suffice.  It is not 
required that all of the disabling 
conditions enumerated in this paragraph 
be found to exist before a favorable 
rating may be made.  The particular 
personal functions which the veteran is 
unable to perform should be considered in 
connection with his or her condition as a 
whole.  It is only necessary that the 
evidence establish that the veteran is so 
helpless as to need regular aid and 
attendance, not that there be a constant 
need.  Determinations that the veteran is 
so helpless, as to be in need of regular 
aid and attendance will not be based 
solely upon an opinion that the 
claimant's condition is such as would 
require him or her to be in bed.  They 
must be based on the actual requirement 
of personal assistance from others.  

In a January 2005 written statement, the veteran's spouse 
conveyed that "tasks on my feet quickly cause a lot of pain, 
such as food preparation, doing dishes, ironing, changing the 
bed sheets, watering plants, and shopping."  She clarified 
that:

You are quite right in your decision 
dated January 13, 2005 that I do not 
require a daily caregiver, praise the 
Lord.  I am certainly not anxious to meet 
the criteria you outline in that mailing.  

In his April 2005 Status of Dependents Questionnaire (VA Form 
21-0538), the veteran stated that: his spouse had polio at 
the age of 14; was 78 years old; and struggled "with a 
severely curved spine and weak r[igh]t leg."  He indicated 
that activities which required her to be on her feet were 
"very painful."  The veteran's spouse required "assistance 
for daily chores."  

An August 2005 written statement from Richard G. Prebish, 
D.C., conveys that he was treating the veteran's spouse for a 
low back disorder.  Dr. Prebish conveyed that:
[The veteran's spouse] has found that she 
can no longer complete many of her 
household tasks without aggravating her 
condition.  She states that it is 
difficult to arise from a sitting 
position, cannot stand for greater than 
10 minutes at a time, and experiences an 
increase in her symptoms from walking.  

Because her condition is exacerbated by 
activity, it is recommended that she 
obtain assistance at home for chores such 
as vacuuming, mopping, changing bed 
linens, yard work, general cleaning 
(windows, cupboards, bathroom) etc.  
Because of increased pain while standing 
and walking, it is evident that there may 
be a need for assistance with shopping, 
meal preparation and washing dishes as 
well.  

In an August 11, 2005, written statement, the veteran's 
spouse related that she had chronic polio residuals, 
arthritis, and curvature of the spine.  In an August 30, 
2005, written statement, the veteran's spouse indicated that 
she was able to bathe herself; to dress herself; to design 
and sew her own clothes; to shop with the aid of a scooter; 
and to do floor exercises on a daily basis.  She denied being 
blind; living in a nursing home; or experiencing any 
impairment in her ability to feed herself.  

In written statements dated in September 2005, the veteran 
and his spouse advanced that the veteran's spouse was 79 
years old and suffered from chronic polio residuals.  The 
veteran stated that his spouse was able to shop; to prepare 
meals; to do the dishes; to give him haircuts; and to write 
their checks albeit with significant difficulty and frequent 
rest periods.  The veteran and his spouse required paid 
assistance to maintain their house and yard.  In a March 2006 
written statement, the veteran's spouse reiterated that she 
and the veteran had "to hire help for house work, yard work, 
and other maintenance chores."  In a May 2006 written 
statement, the veteran's spouse advanced that she was 
"crippled" and lived in her home with the veteran.  

The Board has reviewed the probative evidence of record 
including the veteran's and his spouse's written statements 
on appeal.  The clinical and lay documentation of record does 
not objectively establish that the veteran's spouse is either 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less in both eyes or concentric contraction of 
the visual field to 5 degrees or less; is a patient in a 
nursing home; or is unable to dress or undress herself, to 
keep herself ordinarily clean and presentable, to feed 
herself; to attend to the wants of nature, to protect herself 
from hazards or dangers incident to her daily environment, or 
to otherwise required personal assistance from others in 
performing her activities of daily living.  

While acknowledging that the veteran's spouse is apparently 
able to perform her daily and household activities only with 
significant effort and difficulty due to her advancing age 
and physical disorders, the Board finds that she does not 
currently meet the criteria for the award of special monthly 
compensation based on the veteran's spouse's need for regular 
aid and attendance.  8 U.S.C.A. § 1115(1)(E) (West 2002); 38 
C.F.R. §§ 3.351(a)(2), 3.352(a) (2006).  Therefore, the 
benefit sought on appeal is denied.  


ORDER

Special monthly compensation based on the veteran's spouse's 
need for regular aid and attendance is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


